NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.


In the Supreme Court of Georgia



                                                   Decided: November 29, 2022


                        S22A1068. CARTER v. THE STATE


       COLVIN, Justice.

       Appellant Jared Carter was convicted of malice murder and

possession of a knife during the commission of a felony in connection

with the death of his grandmother, 81-year-old Valeria Mann. 1 On

appeal, Appellant alleges that the evidence presented at trial was



       1 Mann was killed on June 9, 2018. On June 12, 2018, a Houston County
grand jury indicted Appellant for malice murder (Count 1), felony murder
predicated on aggravated assault (Count 2), aggravated assault (Count 3), and
possession of a knife during the commission of a felony (Count 4). Appellant’s
first jury trial was held on November 17 through November 19, 2020, but ended
in a mistrial due to trial counsel becoming ill. A second jury trial was held on
April 6 through April 9, 2021. The jury found Appellant guilty of all counts.
Appellant was sentenced to serve life in prison for malice murder (Count 1)
and five years consecutive in prison for possession of a knife during the
commission of a felony (Count 4). All other counts were either merged for
sentencing purposes or vacated by operation of law. On April 14, 2021,
Appellant’s trial counsel timely filed a motion for new trial, which was
amended through new counsel on December 15, 2021. The trial court denied
the amended motion on February 23, 2022. Appellant filed a timely notice of
appeal. The case was docketed in this Court to the August 2022 term and
submitted for a decision on the briefs.
insufficient to support his convictions, that he received ineffective

assistance of counsel, and that the trial court improperly admitted

hearsay testimony in violation of OCGA § 24-8-807 and the

Confrontation Clause of the United States Constitution. For the

reasons set forth below, we affirm.

     1. Appellant argues that, as a matter of Georgia statutory law,

the evidence presented at trial was insufficient to sustain his

convictions under OCGA § 24-14-6, because the evidence was

entirely circumstantial and did not exclude all reasonable

hypotheses other than Carter’s guilt. We disagree.

     The evidence presented at trial showed the following. Around

8:00 p.m. on June 9, 2018, Appellant, who was living with Mann,

knocked on the door of their next-door neighbor, Bryan Martin.

When Martin opened the door, he saw Appellant sitting on a bench

with his elbows on his knees and his hands on his face. When Martin

asked Appellant what was wrong, Appellant said that he believed

Mann was dead because “she was laying on their floor and there was

blood.” Martin suggested calling 911, but Appellant stated that he

                                 2
could not because he had left his phone inside the house. Martin

went inside to make the call, and Appellant followed briefly, but

then left the residence and did not respond when Martin called out

for him.

     When officers arrived on the scene, they found Mann lying on

the floor of her living room, unresponsive, with a knife nearby

covered in blood. Mann had a stab wound to her chest and had

lacerations on her head. Medical personnel pronounced Mann dead

at the scene. The medical examiner later determined that the cause

of Mann’s death was “multiple stab wounds, with other significant

conditions being blunt force injuries of the head.”

     Officers searched the home and found in the kitchen a plastic

trash bag containing shards of a ceramic crock pot. Officers saw

blood stains all around the living room and found in the living room

trashcan paper towels with red stains and additional ceramic crock

pot pieces. Officers collected the knife, crock pot pieces, and paper

towels and sent them for forensic testing. Officers found no signs of

forced entry and no evidence that anything of value was taken,

                                  3
including Mann’s wallet, which was found near her body and

contained $140 in cash. Officers also found blood stains on the

bathroom floor and on bars of soap, indicating that someone had

attempted to clean up after the stabbing.

     Officers questioned Appellant, who was sitting on the sidewalk

outside of the home, concerning his whereabouts during the day.

Appellant stated that he ran errands with Mann in the morning and

then drove her back home. Then, around 1:30 p.m., he “went for a

ride to just get out of the house” in Mann’s Toyota Camry to “clear

[his] mind” because he was frustrated he had not found a job since

moving in with Mann. Appellant was unable to specify where he

had driven. Appellant stated that he returned from his drive around

2:30 p.m. and stayed in the Camry, which did not have air

conditioning, because he did not want to return inside the house.

Appellant claimed that he was scrolling through Instagram and

YouTube and then “dozed off,” sleeping through the evening

thunderstorm that had occurred. When he woke up slightly before

8:00 p.m., Appellant went to the front door, but did not open it

                                 4
because something was blocking the door. Appellant then entered

the house through the back door and saw Mann on the floor covered

in blood, at which point Appellant went to Martin for help. Officers

noticed what appeared to be blood on Appellant’s shoes, which they

collected as evidence and sent for testing.

     At trial, Ann Camp, Mann’s across-the-street neighbor,

testified that she was on her front porch from around 11:00 a.m.

until around 7:00 p.m. on June 9, 2018. Camp testified that she saw

Appellant and Mann leave the house that morning in Mann’s black

SUV and return sometime around 11:00 a.m. Camp stated that

Mann went directly inside the house and Appellant checked the

mailbox and then went inside the house.         Camp did not see

Appellant leave the house again and did not see Appellant sitting in

the Camry.     Camp further testified that, around 6:00 p.m., she

considered calling Mann because it looked like a bad storm was

approaching and the windows of both the SUV and Camry were

rolled down.

     A DNA expert testified at trial that Mann’s blood was found on

                                  5
the knife, paper towels, and crock pot pieces.      The expert also

testified that a mixture of DNA from at least two individuals, one of

whom was Mann, was found on a paper towel. The expert further

explained that the other contributor to the mixed DNA profile was

male, but that the contributor’s identity could not be determined

because the mixed profile contained mostly Mann’s DNA. Therefore,

the expert testified that “[Appellant] was excluded as a contributor

to the mixed DNA profile” but that she “would expect everyone in

the general population with the exception of [an] identical twin [to

Mann] to be excluded.”      Forensic testing also confirmed that

Appellant’s shoes contained traces of blood. Analysts did not obtain

a DNA profile from the blood found on the shoes.

     The State called numerous witnesses to testify to the nature of

Mann and Appellant’s relationship prior to Mann’s death.

Chaquana Carter, a social worker employed at Houston Medical

Center, with no apparent relation to Appellant, testified that on May

25, 2018, Mann visited the center to express her “concerns [and]

emotions regarding her grandson.” Mann told Carter that she was

                                 6
afraid of Appellant, wanted him out of her home, and that Appellant

was verbally and emotionally abusive. Carter testified that Mann

asked her not to contact the police because she did not want to

involve law enforcement out of concern for Appellant’s safety.

Carter further testified that Mann appeared frail, scared, and

confused during the visit.

     Detective Paul Peck testified that, on May 30, 2018, he had

briefly spoken with Mann on the phone after he had received a

referral from Adult Protective Services. Mann told Detective Peck

that she had wanted Appellant out of her house because he was

“argumentative,” “disrespectful,” and “hostile.” Mann also revealed

to Detective Peck that Appellant would “bow up” at her and refused

to leave her home. Mann requested that Detective Peck refrain from

investigating the situation for at least a week because she hoped to

resolve the situation on her own.

     Annie Pearl Fox, a close friend of Mann’s, also testified at trial.

Fox testified that, about six months before Mann’s death, Mann

expressed that she was afraid of Appellant and that Appellant had

                                    7
threatened to kill her. Mann also told Fox that if anything ever

happened to her, “[Appellant] did it.” Fox further testified that she

had asked Mann why Appellant was still staying with her and Mann

replied, “I just don’t want to put him out because he ain’t got

nowhere to go.” Fox also testified that on June 8, 2018, the day

before Mann’s death, Fox arrived at Mann’s home to help her clean

the house and run some errands. Fox recalled cleaning the ceramic

crock pot and putting it on the counter in the kitchen.

     Appellant elected to testify at trial. Throughout his testimony,

Appellant maintained that he had been asleep in the car when Mann

was attacked. Appellant’s counsel presented alternative theories on

who had killed Mann—namely, that Mann was killed by an

unknown assailant or by her boyfriend, Thomas Randall, who had

planned to visit Mann from Connecticut the following day.

     Appellant contends that the evidence at trial was insufficient

to support his convictions because the circumstantial evidence

presented failed to exclude every reasonable hypothesis other than

his guilt. We disagree. “To warrant a conviction on circumstantial

                                  8
evidence, the proved facts shall not only be consistent with the

hypothesis of guilt, but shall exclude every other reasonable

hypothesis save that of the guilt of the accused.” OCGA § 24-14-6.

However, “not every hypothesis is a reasonable one, and the

evidence    need     not   exclude     every    conceivable     inference    or

hypothesis — only those that are reasonable.” Graves v. State, 306

Ga. 485, 487 (1) (831 SE2d 747) (2019) (citation and punctuation

omitted; emphasis in original). “Whether alternative hypotheses are

reasonable . . . is principally a question for the jury, and this Court

will not disturb the jury’s finding unless it is insupportable as a

matter of law.” Robinson v. State, 309 Ga. 729, 731 (1) (a) (848 SE2d

441) (2020).2



      2  Appellant appears to conflate the standard of review for a Georgia
statutory claim of insufficient evidence pursuant to OCGA § 24-14-6 with an
insufficient evidence claim as a matter of constitutional due process under
Jackson v. Virginia, 443 U.S. 307 (99 SCt. 2781, 61 LE2d 560) (1979). To the
extent that Appellant attempts to raise a constitutional due process sufficiency
claim, however, the evidence was sufficient to support his convictions. See id.
at 319 (explaining that the proper inquiry for a constitutional due process
sufficiency claim is “whether, after viewing the evidence in the light most
favorable to the prosecution, any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt”).

                                       9
     Here, reviewing all of the evidence presented at trial, we

conclude that the jury was authorized to reject as unreasonable

Appellant’s alternative hypotheses that an unknown assailant or

Randall killed Mann. Appellant argues that no physical evidence

tied him to the crime scene, focusing in particular on the DNA

expert’s testimony that Appellant was “excluded” as a DNA

contributor to the mixed profile located on the paper towel.

However, as an initial matter, “the State was not required to

produce any physical evidence, as the testimony of a single witness

is generally sufficient to establish a fact, and the lack of

corroboration with physical evidence only goes to the weight of the

evidence and the credibility of the testifying witness, which is solely

within the purview of the jury.” Johnson v. State, 296 Ga. 504, 505

(1) (769 SE2d 87) (2015) (citation and punctuation omitted).

Moreover, the record shows that the DNA expert testified that

Mann’s blood overwhelmed the mixed DNA sample and masked the

other contributor to the profile so significantly that no one, other

than Mann, could be identified.

                                  10
       The record further shows that Carter, Detective Peck, and Fox

all testified at trial that Mann had recently expressed being afraid

of Appellant because he was verbally and emotionally abusive and

that Mann had wanted Appellant out of her house. Camp testified

that she witnessed Mann and Appellant enter the house around

11:00 a.m., that she did not see Appellant leave the house again or

sit in the Camry as he had claimed, and that she did not see anyone

else enter or leave the house from approximately 11:00 a.m. through

7:00 p.m.

       Furthermore, officers found no signs of forced entry and noted

that nothing of value had been taken from the home, making it

unlikely that an unknown person broke into Mann’s home and killed

her.    Additionally, Detective Peck testified that, during their

investigation, officers eliminated all other persons of interest in

Mann’s killing.     Consequently, the evidence was sufficient to

authorize the jury “to exclude every other reasonable hypothesis

save that of guilt.” OCGA § 24-14-6.

       2. Appellant next asserts that he received constitutionally

                                  11
ineffective assistance of counsel on the ground that his counsel failed

to object to the improper hearsay testimony of Carter and Fox at

trial. We are not persuaded. To succeed on a claim of ineffective

assistance of counsel, a defendant must show both that “his counsel’s

performance was professionally deficient and that he suffered

prejudice as a result.” Washington v. State, 313 Ga. 771, 773 (3) (873

SE2d 132) (2022) (citing Strickland v. Washington, 466 U.S. 668, 687

(2) (104 SCt 2052, 80 LE2d 674) (1984)). To prevail on the deficiency

prong, the defendant must overcome the “strong presumption that

[his] counsel performed reasonably” by showing that “no reasonable

lawyer would have done what his lawyer did, or would have failed

to do what his lawyer did not.” Brown v. State, 302 Ga. 454, 457 (2)

(807 SE2d 369) (2017) (citation and punctuation omitted).         If a

defendant “fails to meet his or her burden of proving either prong of

the Strickland test, the reviewing court does not have to examine

the other prong.” Lawrence v. State, 286 Ga. 533, 533-534 (2) (690

SE2d 801) (2010).

     Here, Appellant has failed to show that his trial counsel acted

                                  12
deficiently. Before trial, counsel responded to the State’s notice of

intent to present hearsay testimony by filing a motion in limine

asserting, among other things, that Mann’s out of court statements

to Carter and Fox did not satisfy OCGA § 24-8-807 (“Rule 807”), also

known as the residual hearsay exception. At the pretrial hearing,

the trial court ruled, over counsel’s objection, that Carter, Detective

Peck, and Fox could testify to Mann’s out of court statements

pursuant to Rule 807. Trial counsel objected to that ruling, thereby

preserving the issue of improper hearsay for appeal.

     Appellant argues that counsel was deficient for failing to renew

her objection at trial. However, “[o]nce the court makes a definitive

ruling on the record admitting or excluding any evidence, either at

or before trial, a party need not renew an objection or offer of proof

to preserve such claim of error for appeal.” OCGA § 24-1-103 (a) (2).

Thus, any objection trial counsel made to the hearsay testimony at

trial would have been unnecessary, because that objection was

already preserved. Therefore, Appellant has failed to establish that

his counsel’s performance was constitutionally deficient and that

                                  13
she performed “in an objectively unreasonable way considering all

the circumstances and in light of prevailing professional norms.”

Broxton v. State, 306 Ga. 127, 132 (2) (829 SE2d 333) (2019).

Accordingly, Appellant has failed to satisfy the deficiency prong of

the Strickland test and his claim of ineffective assistance fails.

     3.   Finally, Appellant asserts that the trial court erred by

allowing Carter and Fox to testify about Mann’s out of court

statements pursuant to Rule 807. Appellant further argues that the

testimony violated the Confrontation Clause contained in the Sixth

Amendment to the United States Constitution.             We are not

persuaded.

     (a) Rule 807

     After a hearing, the trial court ruled that Mann’s out of court

statements to Carter and Fox were admissible under the residual

exception to the hearsay rule. 3 The trial court noted that Mann was

unavailable to testify and found that Mann’s statements contained



     3  Appellant does not challenge Mann’s out of court statements to
Detective Peck.
                                  14
circumstantial evidence of trustworthiness because the statements

were consistent and made “to multiple people on different occasions

in different settings.” Appellant argues that the record does not

support the trial court’s finding because, Appellant contends, Mann

did not discuss repeated violent incidents of abuse to various family

and friends and because Mann exhibited possible signs of dementia

and confusion. We see no abuse of discretion.

     OCGA § 24-8-807 provides in pertinent part that “a statement

not specifically covered by any law but having equivalent

circumstantial guarantees of trustworthiness shall not be excluded

by the hearsay rule” upon the trial court’s determination that the

declarant is unavailable to testify and that “the interests of justice

will best be served by admission of the statement into evidence.” Id.

“Whether there are exceptional guarantees of trustworthiness is a

determination that focuses on the declarant and the circumstances

under which the declarant made the statement to the witness.”

Miller v. State, 303 Ga. 1, 5 (2) (810 SE2d 123) (2018) (emphasis in

original). Such guarantees of trustworthiness “must be equivalent

                                 15
to cross-examined former testimony, statements under a belief of

impending death, statements against interest, and statements of

personal or family history” as “[t]hese categories of hearsay have

attributes of trustworthiness not possessed by the general run of

hearsay statements that tip the balance in favor of introducing the

information if the declarant is unavailable to testify.” Jacobs v.

State, 303 Ga. 245, 249 (2) (811 SE2d 372) (2018) (citations and

punctuation omitted). We have previously upheld the introduction

of out of court statements under the residual hearsay exception

where the trial court determined that the statements were

trustworthy    because   of   the    unavailable   declarant’s   “close

relationship” with the witness, see Rawls v. State, 310 Ga. 209, 214-

215 (3) (a) (i) (850 SE2d 90) (2020), because the unavailable

declarant had “no reason to concoct . . . a story,” see Tyner v. State,

305 Ga. 326, 330 (2) (825 SE2d 129)         (2019), and because the

unavailable declarant made consistent statements to multiple

witnesses, see Lopez v. State, 311 Ga. 269, 274 (2) (a) (857 SE2d 467)

(2021). Although Rule 807 is “to be used very rarely and only in

                                    16
exceptional circumstances,” this Court will not overturn a trial

court’s finding that the statement is admissible under the residual

hearsay exception absent a finding that the trial court abused its

discretion. Davenport v. State, 309 Ga. 385, 390 (3) (846 SE2d 83)

(2020) (citation and punctuation omitted).

     Here, we cannot say that the trial court abused its discretion

in admitting Mann’s out of court statements. The record shows that

Mann had a close relationship to Fox and revealed that she had no

motive to lie to Fox and Carter about her issues with Appellant.

Therefore, the trial court was authorized to conclude that there were

circumstantial guarantees of trustworthiness such that it could

admit Mann’s out of court statements under Rule 807. Although the

trial court noted concern that Mann had appeared confused and was

possibly suffering from dementia when she made the out of court

statements to Carter and Fox, the trial court found that her mental

state did not impair the trustworthiness of her statements and

uncertainty about an unavailable declarant’s mental state alone is

not sufficient for this Court to overturn the trial court’s admissibility

                                   17
ruling when other factors of trustworthiness support the trial court’s

exercise of discretion in applying Rule 807. See, e.g., Davenport, 309

Ga. at 391 (declining to overturn the trial court’s admissibility ruling

pursuant to the residual exception solely because the declarant had

“substance abuse and mental illness issues”). Because we cannot

say that the trial court abused its discretion in allowing Mann’s out

of court statements into evidence pursuant to Rule 807, Appellant’s

claim fails.

     (b) Confrontation Clause

     Appellant also contends that the trial court erred in admitting

Mann’s statements because such statements were inadmissible

under the Confrontation Clause in the Sixth Amendment to the

United States Constitution. The Confrontation Clause provides that

“[i]n all criminal prosecutions, the accused shall enjoy the right . . .

to be confronted with the witnesses against him.”          U.S. Const.

Amend. VI.     “The Confrontation Clause generally prohibits the

admission of out-of-court testimonial statements made by a

declarant who is unavailable for cross-examination.” Stafford v.

                                  18
State, 312 Ga. 811, 824 (5) (b) (865 SE2d 116) (2021). “A statement

is testimonial if its primary purpose was to establish evidence that

could be used in a future prosecution.” Id. (citation omitted). This

Court has held that nontestimonial statements include statements

made to law enforcement that are “intended to describe current

circumstances that required immediate police action.” McCord v.

State, 305 Ga. 318, 323 (2) (a) (i) (825 SE2d 122) (2019).

     Because Appellant did not object to the admission of the

testimony on the ground of a Confrontation Clause violation at the

trial level, we review Appellant’s claim only for plain error. See

McKinney v. State, 307 Ga. 129, 133 (2) (834 SE2d 741) (2019)

(explaining that, pursuant to OCGA § 24-1-103 (d), a claim of a

Confrontation Clause violation is reviewed only for plain error if no

such objection is made at trial). To establish plain error, Appellant

     must point to an error that was not affirmatively waived,
     the error must have been clear and not open to reasonable
     dispute, the error must have affected his substantial
     rights, and the error must have seriously affected the
     fairness, integrity or public reputation of judicial
     proceedings.


                                  19
Kemp v. State, 303 Ga. 385, 397-398 (3) (810 SE2d 515) (2018)

(citation and punctuation omitted).

     Here, the trial court did not commit error—much less plain

error—by admitting Mann’s statements into evidence, as her

statements are nontestimonial and, therefore, do not trigger the

protections of the Confrontation Clause. See Johnson v. State, 294

Ga. 86, 91 (6) (750 SE2d 347) (2013) (holding that the admission of

nontestimonial hearsay did not run afoul of the Confrontation

Clause).   Mann’s statements to Carter concerning Appellant’s

emotional and verbal abuse and her desire to get Appellant out of

her home were not testimonial, as they “were not made to assist a

future prosecution.” Denson v. State, 307 Ga. 545, 548 (2) (837 SE2d

261) (2019). Rather, the record shows that Mann specifically

requested that Carter not contact law enforcement because she did

not want to incriminate Appellant.

     Similarly, Mann’s statement to Fox indicating that if anything

ever happened to her, “[Appellant] did it,” was nontestimonial as the

statement was made to a friend without any expectation that the

                                 20
statement would be later used at a trial. See Turner v. State, 281

Ga. 647, 651 (3) (b) (641 SE2d 527) (2007) (concluding the victim’s

statements “indicating that he would not commit suicide and that

his wife would probably have something to do with it if he died” were

nontestimonial because he was speaking with close friends without

any expectation the statements would later be used at a trial). See

also Demons v. State, 277 Ga. 724, 727-728 (4) (595 SE2d 76) (2004)

(explaining that the fact a statement is made to a friend without a

reasonable expectation it will later be used at trial indicates the

statement is nontestimonial).     Thus, Mann’s statements were

nontestimonial in nature. Therefore, the Confrontation Clause is

inapplicable, and Appellant’s claim of a Confrontation Clause

violation fails.

     Judgment affirmed. All the Justices concur.




                                 21